Citation Nr: 1141128	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  09-45 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a sleep disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from June 1981 to June 1985, and with the United States Army from May 1989 to June 1997 and from July 1997 to October 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The claims file has been transferred to the RO in Baltimore, Maryland.

In August 2011, the Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The Board has recharacterized the issue on appeal to comport with the evidence of record.


FINDING OF FACT

The Veteran's current sleep disorder first manifested during active duty service, and has persisted since that time.


CONCLUSION OF LAW

The criteria for service connection for a sleep disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

The Board is granting in full the benefit sought on appeal.  Any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

An August 1994 in-service sleep study revealed findings compatible with a diagnosis of idiopathic hypersomnia; narcolepsy could not be excluded.  An August 1994 service treatment record noted the Veteran's report of tiring more easily in the last year.  He stated that he could fall asleep easily during the day, got six and a half hours of sleep per night, and tossed and turned but had no trouble falling asleep at night.

A September 2000 service treatment record noted the Veteran had sleeping problems.

A March 2006 service treatment record noted the Veteran's complaints of daytime somnolence and suddenly falling asleep during the day.  He reported his likelihood of falling asleep during the day as a passenger in a car for an extended time, while lying down to rest in the afternoon, and in a car while stopped in traffic.  The examining physician assessed the Veteran with sleep disorder.

A March 2007 report of medical history included the Veteran's report of having sleeping problems frequently.  A March 2007 in-service examination noted his 1994 diagnosis of idiopathic hypersomnia.

In a July 2007 statement, one of the Veteran's in-service physical therapists stated that the Veteran would wake up five to six times a night due to his neck pain.

At an August 2007 general medical and Gulf War examination prior to his service discharge, the Veteran complained of problems sleeping through the night (having five to eight interruptions in sleep which he related to headaches and neck pain) and narcolepsy.  The examiner diagnosed the Veteran with a sleep disorder.

At his August 2011 hearing, the Veteran testified that he continues to currently receive VA and private treatment for idiopathic hypersomnia.  He stated that a private sleep study in January 2009 reiterated his diagnosis of idiopathic hypersomnia.

The evidence of record is uncontroverted that the Veteran had a sleep disorder in active service and continues to have the same sleep disorder to this day.  The Veteran is not competent to diagnose what the sleep disorder is and the competent medical evidence of record is not consistent as to what it is, other than it is a sleep disorder.

The Veteran is competent to report his sleep difficulties and can describe such symptoms without any specialized knowledge or training.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  He has alleged, and the evidence of record shows, that a sleep disorder first manifested during active duty service, and has persisted since that time.  The evidence supports the claim and there is no evidence to the contrary.  Service connection for a sleep disorder is warranted.


ORDER

Service connection for a sleep disorder is granted.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


